DETAILED ACTION
Status of Claims
This Office Action is in response to claims filed on 04/22/2021.
Claims 1-5, 7-8, 11 and 26-37 are pending while claims 6, 9-10, 12-25 are canceled.
Claims 1-5, 7-8, 11 and 26-37 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to rejection of claims under 35 U.S.C. § 103, Applicant is of the opinion that Examiner withdraw the rejections because the prior art does not disclose or suggest every feature of the amended claims in accordance with MPEP 2143.03 (“All words in a claim must be considered in judging the patentability of that claim against the prior art.”) as the prior art does not disclose or suggest the actions of the offline user computing device taking place while the offline user computing device is in an offline mode, or that the offline mode comprises the offline user computing device not being connected to an external network (receiving the information, generating the first password as a hash, generating and signing the token), and “wherein the offline mode comprises the offline user computing device not being connected to an external network,” and the prior art does not disclose or suggest that the input comprising information of the amount of blockchain cryptocurrency on the user account received from a user of the offline computing device is based on information received by the user from server further comprising obtaining, by the user, the information of the amount of blockchain cryptocurrency on the user account and/or an amount of blockchain cryptocurrency transferring to the user account using a public internet access point to connect to the server having the information,…the portable device being different from the offline user computing device,” since the removable memory (Grigg’s description at [0081]) is not a “device”, and more specifically is not a device that is given to the receiver device to deliver the token, as claimed: “connecting, by a receiving device, to the portable device; receiving, by the receiving device, the signed token from the portable device.”
Examiner fully considers Applicant’s position, but respectfully disagree and considers Applicant’s argument moot as the claims have been amended and the combination of prior arts used have changed.  However, Grigg discloses,
“In some embodiments, the method further includes generating, on the mobile device, the transaction information based at least partially on the one or more inputs, where the generating the transaction information occurs before the transferring the transaction information. In some of these embodiments, the generating the transaction information includes generating, on the mobile device, a token based at least partially on the one or more inputs. Additionally or alternatively, in some embodiments, the storing the transaction information includes storing the token on the mobile device, and the transferring the transaction information from the mobile device directly to the ATM includes transferring the token from the mobile device directly to the ATM.
In some embodiments, the method further includes generating, on the mobile device, the authentication information based at least partially on the one or more inputs, where the generating the authentication information occurs before the transferring the authentication information. Additionally or alternatively, in some embodiments of the method, the generating the authentication information includes generating, on the mobile device, a token based at least partially on the one or more inputs. In some of these embodiments, the storing the authentication information includes storing the token on the mobile device, and the transferring the authentication information from the mobile device directly to the ATM includes transferring the token from the mobile device directly to the ATM. In some embodiments of the method, neither the authentication information nor information based at least partially on the one or more inputs is transferred from the mobile device during the period of time that extends between the initiating the pending ATM authentication and the transferring the authentication information.
Further regarding block 110, the phrase “pending ATM transaction” generally refers to an ATM transaction that has been initiated but not yet completed. It will be understood that an ATM transaction (and/or a pending ATM transaction) can include any number and/or type of transaction(s) involving an ATM. For example, in some embodiments, the pending ATM transaction referred to in block 110 is for: withdrawing cash; depositing cash and/or checks; checking account balances; making payments to creditors (e.g., paying monthly bills; paying federal, state, and/or local taxes and/or bills; etc.); sending remittances; transferring balances from one account to another account; loading money onto stored value cards; donating to charities; and/or the like.
In some embodiments, the mobile device is configured to store the transaction information in a pending ATM transaction queue on the mobile device. In some embodiments, this queue is stored in the memory of the mobile device. As a specific example, in some embodiments, the mobile device is configured to generate a token associated with the pending ATM transaction (e.g., information packages having information associated with the pending ATM transaction therein, a transaction code, a transaction identifier, etc.) and then place that token into the pending ATM transaction queue. In some embodiments, the token is presented, via a user interface of the mobile device, to the user of the mobile device, such that the user may determine and/or view which pending ATM transactions are stored in the queue. In addition, after arriving at the ATM, the token may be transferred from the pending ATM transaction queue of the mobile device directly to the ATM, such that the ATM can complete the pending ATM transaction based at least partially on the token. In some embodiments, the token is readable and/or executable by the ATM, even though, in some embodiments, the token is not readable to, and/or viewable by, the user of the mobile device. In some embodiments, the token is removed, deleted, and/or erased from the pending ATM transaction queue after the pending ATM transaction is completed by the ATM and/or after the token is transferred to the ATM. Also, it will be understood that the pending ATM transaction queue described and/or contemplated herein may be organized and/or viewable to the user of the mobile device as a list, table, dashboard, transaction ledger, and/or in some other format. Further, in accordance with some embodiments, pending ATM transactions may be stored in the pending ATM transaction queue in the order they were initiated.
Additionally or alternatively, in some embodiments, neither the transaction information, information based at least partially on the one or more inputs referred to in block 110, nor any other information is transferred from (and/or received at) the mobile device during the period of time that extends between the initiating the pending ATM transaction (e.g., inclusive or not inclusive of that event, etc.) and the transferring the transaction information to the ATM (not inclusive of that event). In other words, in such embodiments, the mobile device is configured to perform the portions of the process flow 100 represented by blocks 110-130 itself and without any assistance from another apparatus (e.g., without a transaction apparatus generating the transaction information and sending that transaction information to the mobile device, etc.). In some embodiments, the pending ATM transaction is initiated locally (i.e., on the mobile device) and stored locally until it is time to transfer the pending ATM transaction from the mobile device to the ATM. For example, in some embodiments, the mobile device is configured to: (a) initiate a pending ATM transaction by generating a token on the mobile device, where the token includes information associated with the pending ATM transaction stored therein, and where the mobile device generates the token based at least partially on one or more inputs inputted into the mobile device by a user of the mobile device; (b) store the token on the mobile device upon or after the mobile device generates the token; and (c) then transfer the token from the mobile device directly to the ATM, where the token is never sent from the mobile device (or received at the mobile device) from the time the token is generated until the time the token is transferred to the ATM.
Each memory device described herein, including the memory 346 for storing the mobile banking application 347 and other information, may include any computer-readable medium. For example, the memory may include temporary and/or volatile memory, such as volatile random access memory (RAM) having a cache area for the temporary storage of data. Memory may also include non-temporary, non-volatile, and/or long-term persistent memory, which may be embedded and/or may be removable. The non-volatile memory may additionally or alternatively include an EEPROM, flash memory, and/or the like. The memory may store any one or more of portions of information used by the apparatus in which it resides to implement the functions of that apparatus.” (In at least Pars. 5, 19, 44, 54, 56, 81)
Given the broadest reasonable interpretation of the claims in light of the Applicant’s Specification at the time the invention was made to a person having ordinary skill in the art, Grigg discloses receiving, by an offline user computing device while the offline user computing device is in an offline mode, an input (without a connection between the user computing device and the server), the input comprising information of an amount of currency on a user account, where the input is received from a user of the offline user computing device based on information received by the user from a server (Figs. 1-3, 5-7; Pars. 17, 39, 40-42, 44-45, 48-49, 51, 56-57, 64, 70, 77, 108-110, 113, 119, 124-125, 131, 138-139, 150-151); wherein the offline mode comprises the offline user computing device not being connected to an external network (Fig. 2; Pars. 55, 129); generating, by offline user computing device while the offline user computing device is in the offline mode, a token (Figs. 1, 7; Pars. 3-5, 19, 52, 54, 56-57, 65, 102, 126, 128, 130-131, 152), the token comprising information of an amount of currency transferring from the user account to a receiving account and information of the first password (Figs. 1-2, 5-7; Pars. 17, 39, 42, 48-49, 51, 59, 64, 70, 98, 109, 119, 124-125, 138, 151), where generating the token comprises, when generating a token (Figs. 1, 7; Pars. 3-5, 19, 52, 54, 56-57, 65, 102, 126, 128, 130-131, 152), storing, by the offline user computing device, the token on a portable device, the portable device being different from the offline user computing device (Figs. 6-7; Pars. 56, 81, 110, 130, 139, 147, 152-153); and receiving, as input to the receiving device, a second password (Figs. 2-3: Pars. 62, 67, 98, 116, 119), authenticating, by the receiving device, the user of the offline user computing device based on the token (102, 110, 121-122).
Further, Examiner disagree with the Applicant’s argument that “the removable memory (Grigg’s description at [0081]) is not a “device,” because Applicant’s Specification provide a specific definition as “the portable user storage device is one of a mobile phone, a flash memory, a USB flash drive, or a SD memory card.” [0031]
Therefore, as the Grigg discloses the flash memory of the device that stores the token, Grigg is sufficient in terms of art.
Grigg does not explicitly disclose blockchain cryptocurrency nor signing, by the offline user computing device while the offline user computing device is in the offline mode, the token with a private key; connecting, by a receiving device, to the portable device; receiving, by the receiving device, the signed token from the portable device; and initiating a transfer, in response to the receiving device authenticating the user.  Talker disclose,
“FIG. 1 shows an exemplary description of preferred embodiment for electronic currency issuance of The System. According to the preferred embodiment of The System a Payer-participant 1 requests Issuance Token 6 from the CIA 6 directly or through a Financial Organization/Bank 66. The Payer 1 submits a request using one of the following requesting payer devices 2.
1. PDA
2. Laptop
3. Computer or LAN computer
4. Portable Device
5. Portable Phone
6. Printed Form
7. Internet application
In the main embodiment of the present invention, the system includes a Currency Issuing Authority coupled to a money generator device for generating and issuing to subscribing participants electronic money (Payment Tokens) backed by deposits or credits in the respective accounts held in correspondent banks that accept and distribute the electronic money. The system include a plurality of devices that are used by participants for storing electronic money and for performing money transactions with on-line systems of the participating banks or for exchanging electronic-money with other like transaction devices in off-line transactions. The electronic currency is issued and signed by the Currency Issuing Authority and distributed by the participating banks Each payment exchange of the electronic currency note adds additional digital signature on the electronic currency note and new certificate is added comprising a certificate chain. The system includes data communications means for providing communications services to all components of the system; and security arrangement and verification means for maintaining the integrity of the system, and for detecting counterfeiting and tampering within the system.
The Cash Issuance Token 3 is signed with one of the CIA private keys which specific serial number is a data element of the electronic information of the Cash Issuance Token. The corresponding CIA public keys are published as CIA certificates distributed to all participants of the system and are available to any participant. The CIA publishes all the certificates used for Cash Issuance and any new root certificates it generates it distributes to the participants.  
The CIA server keeps track of the serial numbers of all outstanding the Cash Issuance Tokens within the system. The Cash Issuance Tokens are digitally signed by the bank using a specific Root Authorization Certificate number. Each Cash Issuance Token has a serial number which is entered into the CIA database when the Cash Issuance Token is generated. When a Payer 1 receives the Cash Issuance Tokens into one of his devices 2, the software on his device signs the Cash Issuance Token with his individual issuance certificate (his private key). At this state the Cash Issuance Token will be digitally signed both by the Payer 1 and by the CIA 6.
The Software installed in the Payee's devices receives the data packets sent by the Payer and now examines the data packets which together provide the payment, and then verifies their authenticity. The software uses the CIA published certificate and the Payer's Certificate to verify the authenticity and validity of the data of Payment Token 3. The Payee optionally can further verify the Payment Token through the CIA using communication means via the Internet as depicted in 7. The CIA can provide authenticity information to the payer based on the serial number and the payer's device ID of stored as data elements in the Payment Token. However, the published CIA root certificates 19 and the Payer's Cert 4 are sufficient to validate the payment. When a Payee deposits the Payment Token into his bank account or directly to the CIA the issued Payment Token is removed from circulation and any further deposits of the same Payment Token will indicate a fraud.
Alternatively, of course, the Software transfers the Payment Tokens when the Payee chooses to, to the CIA or to the Payee's bank account and deals with the steps of marking the Payment Tokens as submitted for deposit. On the other hand, the Payer at anytime can exchange any Payments Tokens for bills or other currency at the Bank of another Payee/merchant. Any other alternative procedure is possible, and many alternative procedures for such Payment Tokens transfers and exchanges can be devised by a skilled person.
However, the published CIA root certificates 19 and the payer's cert 4 are sufficient to validate the payment. When a payee deposits the Payment Token into his bank account or directly to the CIA the issued Payment Token is removed from circulation and any further deposits of the same Payment Token will indicate fraud.” (In at least Pars. 61-68, 91-92, 98-99, 111)
Given the broadest reasonable interpretation of the claims in light of the Applicant’s Specification, Talker disclose blockchain cryptocurrency (Pars. 11, 41, 121-123) and signing, by the offline user computing device while the offline user computing device is in the offline mode, the token with a private key (Figs. 1-2; Pars. 34, 41, 92); connecting, by a receiving device, to the portable device; receiving, by the receiving device, the signed token from the portable device (Figs. 2-3; Pars. 61-68, 92, 96, 98, 110, 121, 129); and initiating a transfer, in response to the receiving device authenticating the user (Figs. 4; Pars. 59, 98-99, 110-112, 115-124, 129).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute the securing of tokens generated for money transfers (Pars. 19, 52, 54, 56-57, 65, 78, 102, 126, 128, 130, 152) and completing, by a receiving device, a transaction such as transferring balance, loading a prepaid storage card or transferring funds perform by a user (Figs. 1-4: Pars. 59) of Grigg in view of blockchain cryptocurrency (Pars. 11, 41, 121-123) and signing, by the offline user computing device while the offline user computing device is in the offline mode, the token with a private key (Figs. 1-2; Pars. 34, 41, 92); connecting, by a receiving device, to the portable device; receiving, by the receiving device, the signed token from the portable device (Figs. 2-3; Pars. 61-68, 92, 96, 98, 110, 121, 129); and initiating a transfer, in response to the receiving device authenticating the user (Figs. 4; Pars. 59, 98-99, 110-112, 115-124, 129) of Talker in order to verify, confirm, and/or prove: (a) the identity of the user; (b) that the user is who he says he is; (b) that the user is authorized to engage in a transactions; and/or (d) that the user is authorized to engage in the transactions involving an account in a transaction authentication (Grigg, Pars. 118, 121) and to verify authenticity and validity of circulating tokens (Talker, Par. 93).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Grigg nor Talker explicitly disclose based on information received by the user from a server and initiating a transfer, by the receiving device, of the amount of currency indicated by the receiving device authenticating the user.  Banerjee disclose, 
“Regarding block 150, in some embodiments, the apparatus is also configured to generate a digital receipt (and/or a physical receipt), i.e., an acknowledgement of the transaction. The apparatus transmits the receipt to the user (or to a mobile device associated with the user) via one or more communication methods (e.g., email, short message service (SMS), facsimile, postal mail, voice mail, etc.). The generation and transmittal of a receipt to the user regarding the transaction may also help a financial institution comply with one or more federal regulations. In some embodiments, the receipt summarizes the transaction that has been processed and/or the status of the account after the transaction has been processed. In other embodiments, the receipt may additionally or alternatively include information associated with the transaction, and/or the particular location where the transaction was executed, and/or a reference number associated with the virtual ATM that processed the transaction, etc.
For example, in some embodiments where the mobile banking transaction executed by the user is a mobile deposit transaction, the decisioning application 337 is executable to receive an image that shows a deposit item (e.g., the image 307 that shows the check 301, etc.). As another example, in some embodiments, the decisioning application 337 is executable to read deposit item information (e.g., the deposit amount 311, etc.) from a captured image. As another example, in some embodiments, the decisioning application 337 is additionally or alternatively executable to credit an account (e.g., the checking account 309, etc.) based at least partially on the deposit item information associated with the deposit item. For example, in some embodiments, the decisioning application 337 is executable to transfer funds from a payor account identified in the deposit item information, in an amount identified in the deposit item information, and to a payee account identified in the deposit item information. In some embodiments, the decisioning application 337 can be configured to perform one or more of the same functions previously described herein as being performed by the mobile capture application 327 (and/or vice versa).” (In at least Pars. 28, 66)
Given the broadest reasonable interpretation of the claims in light of the Applicant’s Specification, Banerjee disclose based on information received by the user from a server (Figs. 2-3; Pars. 28, 41, 47, 69) and initiating a transfer, by the receiving device, of the amount of currency indicated by the token from the user account to the receiving account (Fig. 2; Pars. 25, 66).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute the accessing of an electronic banking account at an account data-store server by a user using a mobile banking application and/or a web browser application on a user computing device and transferring balances from one account to another account for balance transfer (Pars. 40-44, 95) of Grigg, Talker in view of based on information received by the user from a server (Figs. 2-3; Pars. 28, 41, 47, 69) and initiating a transfer, by the receiving device, of the amount of currency indicated by the token from the user account to the receiving account (Fig. 2; Pars. 25, 66) of Banerjee in order to balance the user account during account balance transfer transactions (Grigg, Pars. 40-44) and to provide account status information while crediting an account (e.g., the checking account, etc.) based on the deposit item information associated with the deposit transaction maintaining financial institution compliance with one or more federal regulations (Banerjee, Pars. 28, 66).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Grigg nor Talker explicitly disclose comparing, by the user computing device, the amount of currency on the user account and/or transferring to the user account to an amount of currency transferring from the user account to the receiving account to ensure that the amount of currency transferring from the user account to the receiving account is available on the user account.  Fuqua disclose,
“If the transaction is for a payment, a determination is made as to whether or not the SIM card has sufficient funds available to fulfill the payment request (step 514).
If sufficient funds are not available, the request is rejected (step 516), and the device will prompt the user to add more funds (step 518). The user may view the available balance at any time by performing a simple balance request command from the handset.” (In at least Pars. 63-64)
Given the broadest reasonable interpretation of the claims in light of the Applicant’s Specification at the time the invention was made to a person having ordinary skill in the art, Fuqua disclose comparing, by the user computing device, the amount of currency on the user account and/or transferring to the user account to an amount of currency transferring from the user account to the receiving account to ensure that the amount of currency transferring from the user account to the receiving account is available on the user account (Figs. 4-5; Pars. 55, 60, 63-65, 67).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Grigg, Talker nor Fuqua specifically discloses receiving, by the user computing device while the user computing device is in an offline mode, a phrase; generating, by the offline computing device, a first password as a hash value of the phrase.  Apelbaum discloses,
“The method begins at block 104 with a user creating a master password that will subsequently permit the user to gain access to the password management facility. Other passwords that the user might use to gain access to other applications will be managed by the password management facility, so the user need remember only a single password. FIG. 2A provides an exemplary view of a screen 200 that may be presented to the user, requesting entry of the master password in field 204, with entry of a confirmation of the master password in field 208. Techniques for protecting the master password from an attacker are explained in detail below. Different methods for creating the master password and for selecting a corresponding authentication method may be used in different embodiments, as designated by icons 210. In one embodiment, the password may be typed via a keyboard. In another embodiment, the password may be provided using a biometric reader such as a fingerprint reader. In a further embodiment, a user's typing profile on the keyboard may be analyzed by having the user type a common phrase and comparing typing scores.
In another embodiment, the Password Based Key Derivation Function 2 (“PBKDF2”) is applied by running a cryptographic pseudorandom number generator repeatedly, seeded with the master password and with a salt value. Instead of hashing just once, the password is hashed many times by seeding a cryptographic pseudorandom number generator with the master password and with a salt value. With each round, the generator produces output that is subjected to an exclusive-or operation into the final result. Merely by way of example, the pseudorandom number generator may comprise the 256-bit version of the Secure Hash Algorithm (“SHA-256”), although other pseudorandom number generators may be used in alternative embodiments. In one implementation, 2N iterations of the SHA-256 algorithm are applied repeatedly to the master password, effectively adding N bits of security to the password. Currently, a suitable value for N is about 15-20, although N may conveniently be increased to augment the security if necessary or desired.” (In at least Pars. 28, 39)
Given the broadest reasonable interpretation of the claims in light of the Applicant’s Specification at the time the invention was made to a person having ordinary skill in the art, Apelbaum discloses receiving, by the user computing device while the user computing device is in an offline mode, a phrase; generating, by the offline computing device, a first password as a Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Neither Grigg, Talker, Fuqua nor Apelbaum specifically discloses comparing, by the receiving device, the first password from the token to the second password and the first password matching the second password.  Jung discloses,
“FIG. 5 is an interaction diagram illustrating a process of authenticating a user when communication between the client device 100 and the server 130 is available, according to one embodiment. First, a user input that the user believes to be the first password provided to the client device 100 and received 512 at the client device 100. The client 100 also retrieves 514 the device token. The received user input is hashed 516 using the device token and then sent 518 to the server 130.
The server 130 retrieves 522 the hashed first password of the user stored in the application database 342. It is then determined 524 whether the user is authenticated 524 based at least on the hashed user input and the retrieved hashed first password. If the hashed user input matches the hashed first password, then the user may be authenticated. In addition, the server 130 may employ additional factors to authenticate the user such as detecting the locations of the client device 100, analyzing patterns of usage or using other statistical information to detect factors that raise suspicion on the authenticity of the user. By employing such additional authentication schemes, the server 130 can reduce the chance of unauthorized access to the application or encrypted data by unauthorized persons despite using a simple first password. If the user of the client device 100 is not authenticated, the process terminates without sending the server token to the client device 100.” (In at least Pars. 52-53)
Given the broadest reasonable interpretation of the claims in light of the Applicant’s Specification at the time the invention was made to a person having ordinary skill in the art, Jung discloses comparing, by the receiving device, the first password from the token to the second password and the first password being identical the second password (Fig. 5; Pars. 52-53).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute authenticating of the user based on password and transaction token (Figs. 2-4: Pars. 5, 19, 62, 67, 98) of Grigg, Talker, Banerjee, Fuqua, Apelbaum in view of comparing, by the receiving device, the first password from the token to Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 11 and 26-37 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 1, recites “where generating the token comprises comparing, by the user computing device when generating a token, the amount of blockchain cryptocurrency on the user account to the amount of blockchain cryptocnrrency transferring from the user account to the receiving account to ensure that the amount of crvptocurrency transferring from the user account to the receiving account is available on the user account.” Although the Applicant’s Specification discloses,
“According to a further embodiment, the offline user computing device is configured, when generating the token, to compare the actual quantity of cryptocurrency on the user account with the amount of cryptocurrency to be transferred from the user account to the receiving account.
To ensure that the amount of cryptocurrency to be transferred from the user account to the receiving account is available on the user account, the offline user computing device 10 may be configured to receive, as an input 4, information of an actual quantity of the cryptocurrency on the user account and/or an actual amount of cryptocurrency being transferred to the user account. This may be done based on information from the central server 4 but without a connection between the offline user computing device 10 and the central server 4. For instance, the user can get the information of an actual quantity of the cryptocurrency on the user account and/or an actual amount of cryptocurrency being transferred to the user account using a public internet access point to connect to the central server 4. The information received from the central server 4 can then be input by hand or using a storage device to the offline user computing device 10.” (PGPub, Pars. 29, 43)
The Applicant’s Specification does not disclose how the user computing device when generating a token is comparing the amount of blockchain cryptocurrency on the user account to the amount of blockchain cryptocurrency transferring from the user account to the receiving account to ensure that the amount of cryptocurrency transferring from the user account to the receiving account is available on the user account.  That is, the Applicant’s Specification only discloses that it is the user that is checking his account from the central server and not with the offline user device hence does not disclose the user device having the user account nor the Specification provide a specific step/algorithm perfumed to access the account to perform the comparing the amount of blockchain cryptocurrency on the user account to the amount of cryptocnrrency transferring from the user account to the receiving account to ensure that the amount of crvptocurrency transferring from the user account to the receiving account is available on the user account by the offline user computing device while the offline user computing device is in the offline mode when generating a token and nowhere in the Specification is disclosed the offline user computing device while the offline user computing device is in the offline mode comprising the user account nor the receiving.  Therefore, the Specification is silent an algorithm for performing the recited function. (See MPEP 2161.01)
Claims 36-37 are also rejected based on the same rational as each recites similar language.
Claims 2-8, 11 and 26-35 are also rejected as each depend on claim 1.
Claim 29, recites “checking, by the receiving device based on the signed token, whether the private key used when signing the token is associated with a public address of the user.” Although the Applicant’s Specification discloses,
“According to a further embodiment, the receiving device is configured to check, for authenticating the user, whether the private key used for signing the token is associated with the public address of the user.
The private key used for signing the token may be associated with a public address of the user. The receiving device 30 may be configured to check, for authenticating the user, whether the private key used for signing the token is associated with the public address of the user. For this purpose, the receiving device 30 may communicate 3 with the central server 40 via an internet connection.” (PGPub, Pars. 22, 41 as well as 45)
However, the Applicant’s Specification does not describe what is involved in performing the act of “checking” or the manner in which “checking” is performed.  Therefore, the Specification does not explain what hardware and/or software with specific steps or procedures, to accomplish the function. (See MPEP 2161.01 (I)).
Claim 37 is also rejected based on the same rational as it recites similar language.
Claim 34 is also rejected as it depend on claim 29.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 11 and 26-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grigg et al. (US 2012/0197797), Talker (US 2014/0143142), Banerjee et al. (US 2012/0259778), Fuqua (US 2006/0287004), Apelbaum (US 2007/0039042) in view of Jung (US 2015/0058618).
With respect to claims 1 and 36, Grigg discloses a method comprising:
receiving, by an offline user computing device while the offline user computing device is in an offline mode, an input (without a connection between the user computing device and the server), the input comprising information of an amount of currency on a user account, where the input is received from a user of the offline user computing device (Figs. 1-3, 5-7; Pars. 17, 39, 40-42, 44-45, 48-49, 51, 56-57, 64, 70, 77, 95, 108-110, 113, 119, 124-125, 131, 138-139, 150-151);
wherein the offline mode comprises the offline user computing device not being connected to an external network (Fig. 2; Pars. 55, 129);
generating, by offline user computing device while the offline user computing device is in the offline mode, a token (Figs. 1, 7; Pars. 3-5, 19, 52, 54, 56-57, 65, 102, 126, 128, 130-131, 152), 
the token comprising 
information of an amount of currency transferring from the user account to a receiving account and information of the first password (Figs. 1-2, 5-7; Pars. 17, 39, 42, 48-49, 51, 59, 64, 70, 98, 109, 119, 124-125, 138, 151),
where generating the token comprises, when generating a token (Figs. 1, 7; Pars. 3-5, 19, 52, 54, 56-57, 65, 102, 126, 128, 130-131, 152)
storing, by the offline user computing device, the token on a portable device, the portable device being different from the offline user computing device (Figs. 6-7; Pars. 56, 81, 110, 130, 139, 147, 152-153); and 
receiving, as input to the receiving device, a second password (Figs. 2-3: Pars. 62, 67, 98, 116, 119).
authenticating, by the receiving device, the user of the offline user computing device based on the token (102, 110, 121-122, 124).
Grigg does not explicitly disclose blockchain cryptocurrency nor signing, by the offline user computing device while the offline user computing device is in the offline mode, the token with a private key; connecting, by a receiving device, to the portable device; receiving, by the receiving device, the signed token from the portable device; and initiating a transfer, in response to the receiving device authenticating the user.  Talker disclose blockchain cryptocurrency (Pars. 11, 41, 121-123) and signing, by the offline user computing device while the offline user computing device is in the offline mode, the token with a private key (Figs. 1-2; Pars. 34, 41, 92); connecting, by a receiving device, to the portable device; receiving, by the receiving device, the signed token from the portable device (Figs. 2-3; Pars. 61-68, 92, 96, 98, 110, 121, 129); and initiating a transfer, in response to the receiving device authenticating the user (Figs. 4; Pars. 59, 98-99, 110-112, 115-124, 129).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute the securing of tokens generated for money transfers (Pars. 19, 52, 54, 56-57, 65, 78, 102, 126, 128, 130, 152) and completing, by a receiving device, a transaction such as transferring balance, loading a prepaid storage card or transferring funds perform by a user (Figs. 1-4: Pars. 59) of Grigg in view of Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Grigg nor Talker explicitly disclose based on information received by the user from a server and initiating a transfer, by the receiving device, of the amount of currency indicated by the token from the user account to the receiving account, in response to the receiving device authenticating the user.  Banerjee disclose based on information received by the user from a server (Figs. 2-3; Pars. 28, 41, 47, 69) and initiating a transfer, by the receiving device, of the amount of currency indicated by the token from the user account to the receiving account (Fig. 2; Pars. 25, 66).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute the accessing of an electronic banking Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Grigg, Talker nor Banerjee explicitly disclose comparing, by the user computing device, the amount of currency on the user account and/or transferring to the user account to an amount of currency transferring from the user account to the receiving account to ensure that the amount of currency transferring from the user account to the receiving account is available on the user account.  Fuqua disclose comparing, by the user computing device, the amount of currency on the user account and/or transferring to the user account to an amount of currency transferring from the user account to the receiving account to ensure that the amount of currency transferring from the user account to the receiving account is available on the user account (Figs. 4-5; Pars. 55, 60, 63-65, 67).  Therefore, the claimed invention as a whole would have been obvious before Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Grigg, Talker, Banerjee nor Fuqua specifically discloses receiving, by the user computing device while the user computing device is in an offline mode, a phrase; generating, by the offline computing device, a first password as a hash value of the phrase.  Apelbaum discloses receiving, by the user computing device while the user computing device is in an offline mode, a phrase; generating, by the offline computing device, a first password as a hash value of the phrase (Figs. 1A-2A, 3B; Pars. 12-13, 28-30, 38-39, 42-48).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute securing of tokens generated for money transfers that includes the user’s password (Pars. 19, 52, 54, 56-57, 65, 78, 102, 126, 128, 130, 152) of Grigg, Talker, Banerjee, Fuqua in view of Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Grigg, Talker, Banerjee, Fuqua nor Apelbaum specifically discloses comparing, by the receiving device, the first password from the token to the second password and the first password being identical the second password.  Jung discloses comparing, by the receiving device, the first password from the token to the second password and the first password being identical the second password (Fig. 5; Pars. 52-53).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute authenticating of the user based on password and transaction token (Figs. 2-4: Pars. 5, 19, 62, 67, 98) of Grigg, Talker, Banerjee, Fuqua, Apelbaum in view of comparing, by the receiving device, the first password from the token to the second password and the first password being identical the second password (Fig. 5; Pars. 52-53) of Jung in order to verify, confirm, and/or prove: (a) the identity of the user; (b) that the user is who he says he is; (b) that the user is authorized to engage Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claim 2, Grigg, Talker, Banerjee, Fuqua, Apelbaum, in view of Jung discloses all the limitations as described above.  Additionally, Grigg discloses wherein the portable device on which the token is stored comprises one of a mobile phone, a flash memory, a USB flash drive, or a SD memory card (Fig. 3A; Pars. 81).
Grigg does not explicitly disclose signed token.  Talker disclose signed token (Figs. 1-2; Pars. 34, 41, 92).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute the securing of tokens generated for money transfers (Pars. 19, 52, 54, 56-57, 65, 78, 102, 126, 128, 130, 152) of Grigg in view of signed token (Figs. 1-2; Pars. 34, 41, 92) of Talker in order to verify, confirm, and/or prove: (a) the identity of the user; (b) that the user is who he says he is; (b) that the user is authorized to engage in a transactions; and/or (d) that the user is authorized to engage in the transactions involving an account in a transaction authentication (Grigg, Pars. 118, 121) and to verify authenticity and validity of circulating tokens (Talker, Par. 93).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claim 3, Grigg, Talker, Banerjee, Fuqua, Apelbaum, in view of Jung discloses all the limitations as described above.  Additionally, Grigg discloses wherein the storing is performed using a connection comprising one of a direct physical connection or a wireless connection (Fig. 3A; Pars. 81).
With respect to claim 4, Grigg, Talker, Banerjee, Fuqua, Apelbaum, in view of Jung discloses all the limitations as described above.  Additionally, Grigg discloses wherein the offline user computing device and the portable device are physically separated entities (Fig. 3A; Pars. 56, 81, 130).
With respect to claim 5, Grigg, Talker, Banerjee, Fuqua, Apelbaum, in view of Jung discloses all the limitations as described above.  Additionally, Talker discloses wherein the private key is associated with a public address of the user (Pars. 84-88).
With respect to claim 7, Grigg, Talker, Banerjee, Fuqua, Apelbaum, in view of Jung discloses all the limitations as described above.  Additionally, Talker discloses wherein the private key is stored in the offline user computing device at a point when the offline user computing device is the offline mode (Pars. 34, 41, 92).
With respect to claim 8, Grigg, Talker, Banerjee, Fuqua, Apelbaum, in view of Jung discloses all the limitations as described above.  Additionally, Grigg discloses wherein the first password is a one-time password associated with the transfer of the amount of currency from the user account to the receiving account (Pars. 9, 14, 23, 47, 67, 95, 109, 123-124, 138, 151).
Grigg does not explicitly disclose blockchain cryptocurrency.  Talker disclose blockchain cryptocurrency (Pars. 11, 41, 121-123).  Therefore, the claimed invention as a whole would have Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claims 11, Grigg, Talker, Banerjee, Fuqua, Apelbaum, in view of Jung discloses all the limitations as described above.  Additionally, Grigg discloses wherein the private key is not known or made public to any external device (Pars. 69-74, 84-88, 91-92, 96, 109-110, 127).
Grigg does not explicitly disclose cryptocurrency.  Talker disclose cryptocurrency (Pars. 11).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute securing of tokens generated for money transfers (Pars. 19, 52, 54, 56-57, 65, 78, 102, 126, 128, 130, 152) of Grigg in view of cryptocurrency (Pars. 11) of Talker in order to verify, confirm, and/or prove: (a) the identity of the user; (b) that the user is who he says he is; (b) that the user is authorized to engage in a transactions; and/or (d) Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claim 26, Grigg, Talker, Banerjee, Fuqua, Apelbaum, in view of Jung discloses all the limitations as described above.  Additionally, Talker discloses signing, by the offline user computing device, the token with the private key with an input comprising: a reference to a transaction from where an address of the user acquired the blockchain cryptocurrency (Figs. 1-3; Pars. 11, 34, 41, Pars. 69-74, 84-88, 91-92, 96, 108-110, 121-123, 127).
With respect to claim 27, Grigg, Talker, Banerjee, Fuqua, Apelbaum, in view of Jung discloses all the limitations as described above.  Additionally, Talker discloses 
signing, by the offline user computing device, the token with the private key with outputs comprising:
the amount of blockchain cryptocurrency; and
a change, that is to be transferred to either an address of the user or another address of the user (Figs. 1-3, 5-7; Pars. 7, 17, 39, 40-42, 44-45, 48-49, 51, 60, 64, 70, 77, 83, 107-110, 113, 119, 124-125, 138, 150-151).
With respect to claim 28, Grigg, Talker, Banerjee, Fuqua, Apelbaum, in view of Jung discloses all the limitations as described above.  Additionally, Talker discloses signing, by the 
a part that authenticates the user to the receiving device at a time where the transferring takes place at the location of the receiving device (Figs. 1-7; Pars. 17, 39, 40-42, 44-45, 48-49, 51, 64, 70, 77, 83, 98, 107-110, 113, 119, 121, 124-125, 129, 138, 150-151).
With respect to claim 29, Grigg, Talker, Banerjee, Fuqua, Apelbaum, in view of Jung discloses all the limitations as described above.  Additionally, Talker discloses the authenticating, by the receiving device, the user of the offline user computing device based on the signed token comprises checking whether the private key used when signing the token is associated with the public address (public key) of the user by communicating with a central server (Figs. 1-7; Pars. 41, 59-60, 84-88, 91-92, 96, 98-99, 102-108, 110-112, 115-124, 127, 129).
With respect to claim 30, Grigg, Talker, Banerjee, Fuqua, Apelbaum, in view of Jung discloses all the limitations as described above.  Additionally, Banerjee discloses obtaining, by the user, the information of the amount of blockchain crypto currency on the user account and/or an amount of blockchain cryptocurrency transferring to the user account using a public internet access point to connect to the server having the information (Figs. 2-3; Pars. 28, 41, 47, 69).
With respect to claim 31, Grigg, Talker, Banerjee, Fuqua, Apelbaum, in view of Jung discloses all the limitations as described above.  Additionally, Talker discloses,
inputting, by the user, the information of the amount of blockchain cryptocurrency on the user account and/or the amount of blockchain cryptocurrency transferring to the user account to the offline user computing device by hand (Figs. 1-2; Pars. 41, 43, 61-74, 96); or
inputting, by the user, the information of the amount of blockchain cryptocurrency on the user account and/or the amount of blockchain cryptocurrency transferring to the user account to the offline user computing device via the portable device or via another storage device.
With respect to claim 32, Grigg, Talker, Banerjee, Fuqua, Apelbaum, in view of Jung discloses all the limitations as described above.  Additionally, Grigg discloses further comprising receiving, by the offline user computing device, the information of the amount currency on the user account and/or the amount of currency transferring to the user account without a connection between the offline user computing device and the server (Figs. 1-3, 5-7; Pars. 17, 39, 40-42, 44-45, 48-49, 51, 56-57, 64, 70, 77, 95, 108-110, 113, 119, 124-125, 131, 138-139, 150-151).
Grigg does not explicitly disclose blockchain cryptocurrency.  Talker disclose blockchain cryptocurrency (Pars. 11, 41, 121-123).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute the securing of tokens generated for money transfers (Pars. 19, 52, 54, 56-57, 65, 78, 102, 126, 128, 130, 152) and completing, by a receiving device, a transaction such as transferring balance, loading a prepaid storage card or transferring funds perform by a user (Figs. 1-4: Pars. 59) of Grigg in view of blockchain cryptocurrency (Pars. 11, 41, 121-123) of Talker in order to verify, confirm, and/or prove: (a) the identity of the user; (b) that the user is who he says he is; (b) that the user is authorized to engage in a transactions; and/or (d) that the user is authorized to engage in the transactions involving an account in a transaction authentication (Grigg, Pars. 118, 121) and to verify authenticity and validity of circulating tokens (Talker, Par. 93).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claim 33, Grigg, Talker, Banerjee, Fuqua, Apelbaum, in view of Jung discloses all the limitations as described above.  Additionally, Fuqua discloses generating the token further comprises comparing, by the offline user computing device when generating the token, an amount of blockchain cryptocurrency transferring to the user account to the amount of cryptocurrency transferring from the user account to the receiving account, to ensure that the amount of cryptocurrency transferring from the user account to the receiving account will be available on the user account (Figs. 4-5; Pars. 55, 60, 63-65, 67).
With respect to claim 34, Grigg, Talker, Banerjee, Fuqua, Apelbaum, in view of Jung discloses all the limitations as described above.  Additionally, Grigg discloses wherein the communicating with the central server is performed via an internet connection (Par. 78).

Claims 35 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grigg et al. (US 2012/0197797), Talker (US 2014/0143142), Banerjee et al. (US 2012/0259778), Fuqua (US 2006/0287004), Apelbaum (US 2007/0039042), Jung (US 2015/0058618) in view of Satoshi Nakamoto (Bitcoin: A Peer-to-Peer Electronic Cash System) (“Satoshi”).
With respect to claim 35, Grigg, Talker, Banerjee, Fuqua, Apelbaum, in view of Jung discloses all the limitations as described above.
Neither Grigg, Talker, Fuqua, Apelbaum nor Jung explicitly discloses wherein transactions associated with the blockchain cryptocurrency, including the transfer, are registered Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claim 37, Grigg, Talker, Banerjee, Fuqua, Apelbaum, Jung in view of Satoshi discloses all the limitations as described above.  Additionally, Grigg discloses a method comprising:
receiving, by an offline user computing device while the offline user computing device is in an offline mode, an input (without a connection between the user computing device and the server), the input comprising information of an amount of currency on a user account, where the input is received from a user of the offline user computing device (Figs. 1-3, 5-7; Pars. 17, 39, 40-42, 44-45, 48-49, 51, 56-57, 64, 70, 77, 95, 108-110, 113, 119, 124-125, 131, 138-139, 150-151);
wherein the offline mode comprises the offline user computing device not being connected to an external network (Fig. 2; Pars. 55, 129);
generating, by offline user computing device while the offline user computing device is in the offline mode, a token (Figs. 1, 7; Pars. 3-5, 19, 52, 54, 56-57, 65, 102, 126, 128, 130-131, 152), 
the token comprising 
information of an amount of currency transferring from the user account to a receiving account and information of the first password (Figs. 1-2, 5-7; Pars. 17, 39, 42, 48-49, 51, 59, 64, 70, 98, 109, 119, 124-125, 138, 151),
where generating the token comprises, when generating a token (Figs. 1, 7; Pars. 3-5, 19, 52, 54, 56-57, 65, 102, 126, 128, 130-131, 152)
storing, by the offline user computing device, the token on a portable device, the portable device being different from the offline user computing device (Figs. 6-7; Pars. 56, 81, 110, 130, 139, 147, 152-153); and 
receiving, as input to the receiving device, a second password (Figs. 2-3: Pars. 62, 67, 98, 116, 119).
authenticating, by the receiving device, the user of the offline user computing device based on the token (102, 110, 121-122, 124).
Grigg does not explicitly disclose blockchain cryptocurrency nor signing, by the offline user computing device while the offline user computing device is in the offline mode, the token with a private key; connecting, by a receiving device, to the portable device; receiving, by the receiving device, the signed token from the portable device; and initiating a transfer, in response to the receiving device authenticating the user.  Talker disclose blockchain cryptocurrency (Pars. 11, 41, 121-123) and signing, by the offline user computing device while the offline user computing device is in the offline mode, the token with a private key (Figs. 1-2; Pars. 34, 41, 92); connecting, by a receiving device, to the portable device; receiving, by the receiving device, the signed token from the portable device (Figs. 2-3; Pars. 61-68, 92, 96, 98, 110, 121, 129); and initiating a transfer, in response to the receiving device authenticating the user (Figs. 4; Pars. 59, 98-99, 110-112, 115-124, 129).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute the securing of tokens generated for money transfers (Pars. 19, 52, 54, 56-57, 65, 78, 102, 126, 128, 130, 152) and completing, by a receiving device, a transaction such as transferring balance, loading a prepaid storage card or transferring funds perform by a user (Figs. 1-4: Pars. 59) of Grigg in view of blockchain cryptocurrency (Pars. 11, 41, 121-123) and signing, by the offline user computing device while the offline user computing device is in the offline mode, the token with a private key (Figs. 1-2; Pars. 34, 41, 92); connecting, by a receiving device, to the portable device; receiving, by the receiving device, the signed token from the portable device (Figs. 2-3; Pars. 61-68, 92, 96, 98, 110, 121, 129); and initiating a transfer, in response to the receiving device Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Grigg nor Talker explicitly disclose based on information received by the user from a server and initiating a transfer, by the receiving device, of the amount of currency indicated by the token from the user account to the receiving account, in response to the receiving device authenticating the user.  Banerjee disclose based on information received by the user from a server (Figs. 2-3; Pars. 28, 41, 47, 69) and initiating a transfer, by the receiving device, of the amount of currency indicated by the token from the user account to the receiving account (Fig. 2; Pars. 25, 66).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute the accessing of an electronic banking account at an account data-store server by a user using a mobile banking application and/or a web browser application on a user computing device and transferring balances from one account to another account for balance transfer (Pars. 40-44, 95) of Grigg, Talker in view of based on information received by the user from a server (Figs. 2-3; Pars. 28, 41, 47, 69) and initiating a transfer, by the receiving device, of the amount of currency indicated by the token from the user Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Grigg, Talker nor Banerjee explicitly disclose comparing, by the user computing device, the amount of currency on the user account and/or transferring to the user account to an amount of currency transferring from the user account to the receiving account to ensure that the amount of currency transferring from the user account to the receiving account is available on the user account.  Fuqua disclose comparing, by the user computing device, the amount of currency on the user account and/or transferring to the user account to an amount of currency transferring from the user account to the receiving account to ensure that the amount of currency transferring from the user account to the receiving account is available on the user account (Figs. 4-5; Pars. 55, 60, 63-65, 67).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute the transferring balances from one account to another account (Pars. 40-44) of Grigg, Talker, Banerjee in view of comparing, by the user computing device, the amount of currency on the user account and/or transferring to the user account to an amount of currency transferring from the user account to the receiving account to Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Grigg, Talker, Banerjee nor Fuqua specifically discloses receiving, by the user computing device while the user computing device is in an offline mode, a phrase; generating, by the offline computing device, a first password as a hash value of the phrase.  Apelbaum discloses receiving, by the user computing device while the user computing device is in an offline mode, a phrase; generating, by the offline computing device, a first password as a hash value of the phrase (Figs. 1A-2A, 3B; Pars. 12-13, 28-30, 38-39, 42-48).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute securing of tokens generated for money transfers that includes the user’s password (Pars. 19, 52, 54, 56-57, 65, 78, 102, 126, 128, 130, 152) of Grigg, Talker, Banerjee, Fuqua in view of receiving, by the user computing device while the user computing device is in an offline mode, a phrase; generating, by the offline computing device, a first password as a hash value of the phrase (Figs. 1A-2A, 3B; Pars. 12-13, 28-30, 38-39, 42-48) of Apelbaum in order to verify, confirm, and/or prove: (a) the identity of the user; (b) that the user is who he says he is; (b) that the user is authorized to engage in a transactions; and/or (d) that the user is authorized to engage Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Grigg, Talker, Banerjee, Fuqua nor Apelbaum specifically discloses comparing, by the receiving device, the first password from the token to the second password and the first password being identical the second password.  Jung discloses comparing, by the receiving device, the first password from the token to the second password and the first password being identical the second password (Fig. 5; Pars. 52-53).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute authenticating of the user based on password and transaction token (Figs. 2-4: Pars. 5, 19, 62, 67, 98) of Grigg, Talker, Banerjee, Fuqua, Apelbaum in view of comparing, by the receiving device, the first password from the token to the second password and the first password being identical the second password (Fig. 5; Pars. 52-53) of Jung in order to verify, confirm, and/or prove: (a) the identity of the user; (b) that the user is who he says he is; (b) that the user is authorized to engage in a transactions; and/or (d) that the user is authorized to engage in the transactions involving an account in a transaction authentication before completing a transaction (Grigg, Pars. 67, 118, 121) and to authenticate the user using a password (Jung, Abstract).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Neither Grigg, Talker, Fuqua, Apelbaum nor Jung explicitly discloses wherein transactions associated with the blockchain cryptocurrency, including the transfer, are registered in a distributed timestamp server, and are uniquely defined by a SHA256d hash.  Satoshi discloses wherein transactions associated with the blockchain cryptocurrency, including the transfer, are registered in a distributed timestamp server, and are uniquely defined by a SHA256d hash (Abstract; Pages. 1-5).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute pending ATM transaction authentication (Fig. 5Pars. 16, 118, 121) of Grigg, Talker, Fuqua, Apelbaum, Jung in view of wherein transactions associated with the blockchain cryptocurrency, including the transfer, are registered in a distributed timestamp server, and are uniquely defined by a SHA256d hash (Abstract; Pages. 1-5) of Satoshi in order to verify, confirm, and/or prove: (a) the identity of the user; (b) that the user is who he says he is; (b) that the user is authorized to engage in ATM transactions using a debit card; and/or (d) that the user is authorized to engage in transactions involving an account that is associated with the debit card which maintains the authenticity of the transaction (Grigg, Par. 121) and to form a transaction record that cannot be changed without redoing the proof-of-work (immutable transaction record) (Satoshi, Abstract).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub Poon et al. (US 2014/0156531) discloses signing, by the offline user computing device while the offline user computing device is in the offline mode, the token with a private key that is not known or made public to any external device and stored on the user device, initiating a transfer, by the receiving device, of the amount of currency indicated by the token from the user account to the receiving account, in response to the receiving device authenticating the user, and the first password matching the second password (Abstract; Figs. 16-18, 21-22; Pars. 42-45, 58, 64, 89, 125, 127-129, 150-151, 194, 200-214, 225, 251-254).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WODAJO GETACHEW/Examiner, Art Unit 3685

/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685